 



Exhibit 10.1
APPLIX, INC.
2006 Executive Officer Bonus Plan
     1.      Purpose
     The purpose of this 2006 Executive Officer Bonus Plan of Applix, Inc., a
Massachusetts corporation (the “Company”), is to enhance the Company’s ability
to attract, retain and motivate executive officers of the Company and to tie a
significant portion of the compensation of executive officers to the attainment
of corporate success, thus aligning the objectives and rewards of the executive
officers with those of the stockholders of the Company.
     2.      Period Covered by Plan
     This Plan shall cover the fiscal year ending December 31, 2006. Bonus
payments based on Revenue and Adjusted Operating Income (each as defined below)
shall be calculated and paid with respect to each of the four quarters in 2006.
Bonus payments based on individual performance shall be determined and paid with
respect to 2006 as a whole.
     3.      Eligibility
     All of the Company’s executive officers, within the meaning of Rule 3b-7
under the Securities Exchange Act of 1934 (the “Participants”), are eligible to
receive bonus payments under this Plan. In order to be eligible to receive a
bonus payment, the Participant must be employed by the Company as of the time
the Company first publicly reports its financial results for the fiscal quarter
or fiscal year, as applicable, based upon which the bonus payment is determined.
     4.      Administration
     This Plan will be administered by the Compensation Committee of the
Company’s Board of Directors. The Compensation Committee shall have authority to
adopt, amend and repeal such administrative rules, guidelines and practices
relating to this Plan as it shall deem advisable. The Compensation Committee
shall have broad discretion to construe and interpret the terms of this Plan, to
make adjustments or amendments to this Plan, and to make determinations as to
whether the criteria for bonus payments have been satisfied. All decisions by
the Compensation Committee shall be made in the Compensation Committee’s sole
discretion and shall be final and binding on all Participants and all persons
having or claiming any interest in this Plan. No member of the Compensation
Committee shall be liable for any action or determination relating to or under
this Plan unless it is demonstrated that such action or determination was made
in bad faith.
     5.      Bonus Payments
            (a)      Target Bonuses. Each Participant shall have a target bonus
for 2006 under this Plan (the “Target Bonus”). In addition, each Participant’s
Target Bonus shall be allocated among, and determined based upon, one or more of
the following three measurement criteria:

  •   the Company’s revenue, as determined in accordance with generally accepted
accounting principles (“GAAP”) and reported in the Company’s Quarterly  

 



--------------------------------------------------------------------------------



 



      Reports on Form 10-Q and Annual Report on Form 10-K filed with the SEC
(“Revenue”);       •   the Company’s operating income, as determined in
accordance with GAAP and reported in the Company’s Quarterly Reports on Form
10-Q and Annual Report on Form 10-K filed with the SEC, plus the amount of
operating expenses attributable to outstanding stock options in accordance with
FASB Statement of Financial Accounting Standards No. 123R (“Adjusted Operating
Income”); and       •   Individual performance.  

The portion of a Participant’s Target Bonus that is allocated to Revenue shall
be referred to in this Plan as the “Revenue Target Bonus”; the portion of a
Participant’s Target Bonus that is allocated to Adjusted Operating Income shall
be referred to in this Plan as the “Adjusted Operating Income Target Bonus”; and
the portion of a Participant’s Target Bonus that is allocated to individual
performance shall be referred to in this Plan as the “Individual Performance
Target Bonus”. Each Participant’s Revenue Target Bonus and Adjusted Operating
Income Target Bonus shall be divided into four equal quarterly portions.
     The Target Bonus, and allocation of that Target Bonus among the Revenue
Target Bonus, Adjusted Operating Income Target Bonus and Individual Performance
Target Bonus, for each Participant shall be as follows:

                                      Adjusted   Individual             Revenue
  Operating Income   Performance Name   Target Bonus   Target Bonus   Target
Bonus   Target Bonus
 
                   
David Mahoney
  $ 235,000     $82,250 (35% of Target Bonus) — $20,562.50 per quarter   $82,250
(35% of Target Bonus) — $20,562.50 per quarter   $70,500 (30% of Target Bonus)
 
                   
Milton Alpern
  $ 125,000     $43,750 (35% of Target Bonus) — $10,937.50 per quarter   $43,750
(35% of Target Bonus) — $10,937.50 per quarter   $37,500 (30% of Target Bonus)
 
                   
Michael Morrison
  $ 220,000     $99,000 (45% of Target Bonus) — $24,750 per quarter   $99,000
(45% of Target Bonus) — $24,750 per quarter   $22,000 (10% of Target Bonus)
 
                   
Chanchal Samanta
  $ 60,000 *   $24,000 (40% of Target Bonus) — $6,000 per quarter   $24,000 (40%
of Target Bonus) — $6,000 per quarter   $12,000 (20% of Target Bonus)  

*Mr. Samanta has been guaranteed a bonus of at least $12,000 for the first
quarter
            (b)      Revenue Targets, Adjusted Operating Income Targets and
Individual Performance Objectives. For purposes of this Plan, (i) the Company’s
Revenue targets for each quarter of 2006 (the “Revenue Targets”) shall be as set
forth in the 2006 Operating Plan approved by the Board of Directors at its
February 1, 2006 meeting and attached to the minutes of such meeting (the “2006
Plan”) and (ii) the Company’s Adjusted Operating Income targets for each quarter
of 2006 (the “Adjusted Operating Income Targets”) shall be as set forth in the
2006 Plan. In the event the Company acquires another company or business during
2006, the

-2-



--------------------------------------------------------------------------------



 



Compensation Committee shall adjust the quarterly Revenue Targets and the
quarterly Adjusted Operating Income Targets in such manner as they shall
determine in their discretion.
     The individual performance objectives for each Participant for 2006 (the
“Individual Performance Objectives”) shall be established, in the case of the
Chief Executive Officer, by the Compensation Committee and, in the case of all
other Participants, by the Chief Executive Officer.
            (c)      Calculation of Revenue Bonus. The Company shall pay to each
Participant a quarterly bonus based on Revenue during each quarter of 2006,
calculated as follows:

  •   no quarterly Revenue bonus shall be paid unless the Company attains 90% of
its Revenue Target for such quarter;       •   if the Company attains from 90%
up to and including 100% of its Revenue Target for such quarter, the Company
shall pay each Participant a Revenue bonus for such quarter equal to (i) such
Participant’s quarterly Revenue Target Bonus multiplied by (ii) 50% plus 5% for
each 1% by which Revenue for such quarter exceeded 90% of the Revenue Target for
such quarter (for example, attainment of 94% of the Revenue Target for a quarter
would result in the payment of 70% of each Participant’s quarterly Revenue
Target Bonus);       •   if the Company attains more than 100% up to and
including 110% of its Revenue Target for such quarter, the Company shall pay
each Participant a Revenue bonus for such quarter equal to (i) such
Participant’s quarterly Revenue Target Bonus multiplied by (ii) 100% plus 6% for
each 1% by which Revenue for such quarter exceeded 100% of the Revenue Target
for such quarter (for example, attainment of 106% of the Revenue Target for a
quarter would result in the payment of 136% of each Participant’s quarterly
Revenue Target Bonus); and       •   if the Company attains more than 110% of
its Revenue Target for such quarter, the Company shall pay each Participant a
Revenue bonus for such quarter equal to (i) such Participant’s quarterly Revenue
Target Bonus multiplied by (ii) 160% plus 7% for each 1% by which Revenue for
such quarter exceeded 110% of the Revenue Target for such quarter (for example,
attainment of 120% of the Revenue Target for a quarter would result in the
payment of 230% of each Participant’s quarterly Revenue Target Bonus  

     The Company shall pay the bonuses payable under this Section 5(c) for each
quarter of 2006 as promptly as practicable following the meeting of the
Compensation Committee at which the Company’s operating results for such quarter
and the bonuses due pursuant to this Section 5(c) are presented to the
Compensation Committee.
            (d)      Calculation of Adjusted Operating Income Bonus. The Company
shall pay to each Participant a quarterly bonus based on Adjusted Operating
Income during each quarter of 2006, calculated as follows:

-3-



--------------------------------------------------------------------------------



 



  •   no quarterly Adjusted Operating Income bonus shall be paid unless the
Company attains 80% of its Adjusted Operating Income Target for such quarter;  
    •   if the Company attains from 80% up to and including 100% of its Adjusted
Operating Income Target for such quarter, the Company shall pay each Participant
an Adjusted Operating Income bonus for such quarter equal to (i) such
Participant’s quarterly Adjusted Operating Income Target Bonus multiplied by
(ii) 25% plus 3.75% for each 1% by which Adjusted Operating Income for such
quarter exceeded 80% of the Adjusted Operating Income Target for such quarter
(for example, attainment of 88% of the Adjusted Operating Income Target for a
quarter would result in the payment of 55% of each Participant’s quarterly
Adjusted Operating Income Target Bonus);       •   if the Company attains more
than 100% up to and including 110% of its Adjusted Operating Income Target for
such quarter, the Company shall pay each Participant an Adjusted Operating
Income bonus for such quarter equal to (i) such Participant’s quarterly Adjusted
Operating Income Target Bonus multiplied by (ii) 100% plus 3.75% for each 1% by
which Adjusted Operating Income for such quarter exceeded 100% of the Adjusted
Operating Income Target for such quarter (for example, attainment of 106% of the
Adjusted Operating Income Target for a quarter would result in the payment of
122.5% of each Participant’s quarterly Adjusted Operating Income Target Bonus);
and       •   if the Company attains more than 110% of its Adjusted Operating
Income Target for such quarter, the Company shall pay each Participant an
Adjusted Operating Income bonus for such quarter equal to (i) such Participant’s
quarterly Adjusted Operating Income Target Bonus multiplied by (ii) 137.5% plus
4.75% for each 1% by which Adjusted Operating Income for such quarter exceeded
110% of the Adjusted Operating Income Target for such quarter (for example,
attainment of 120% of the Adjusted Operating Income Target for a quarter would
result in the payment of 185% of each Participant’s quarterly Adjusted Operating
Income Target Bonus).  

     The Company shall pay the bonuses payable under this Section 5(d) for each
quarter of 2006 as promptly as practicable following the meeting of the
Compensation Committee at which the Company’s operating results for such quarter
and the bonuses due pursuant to this Section 5(d) are presented to the
Compensation Committee.
            (e)      Determination of Individual Performance Bonus. No later
than February 28, 2007, the Compensation Committee shall determine what
percentage – which may range form 0% to 150% of each Participant’s Individual
Performance Target Bonus shall be paid to such Participant, based upon the
extent to which such Participant has satisfied his or her Individual Performance
Objectives for 2006. The Company shall pay the bonuses payable under this
Section 5(e) as promptly as practicable following the meeting of the
Compensation Committee at which such determination is made.

-4-



--------------------------------------------------------------------------------



 



     6.      Acquisition of the Company
     This Plan shall terminate effective immediately prior to an Acquisition (as
defined below) of the Company, provided that any bonus payments due with respect
to a fiscal period that ended prior to such Acquisition shall nevertheless be
paid. “Acquisition” shall mean (a) any merger or consolidation in which (i) the
Company is a constituent party or (ii) a subsidiary of the Company is a
constituent party and the Company issues shares of its capital stock pursuant to
such merger or consolidation (except, in the case of both clauses (i) and
(ii) above, any such merger or consolidation involving the Company or a
subsidiary in which the holders of capital stock of the Company immediately
prior to such merger or consolidation continue to hold immediately following
such merger or consolidation at least 51% by voting power of the capital stock
of (x) the surviving or resulting corporation or (y) if the surviving or
resulting corporation is a wholly owned subsidiary of another corporation
immediately following such merger or consolidation, of the parent corporation of
such surviving or resulting corporation) or (b) the issuance, sale or transfer,
in a single transaction or series of related transactions, of capital stock
representing at least 51% of the voting power of the outstanding capital stock
of the Company immediately following such transaction or (c) the sale of all or
substantially all of the assets of the Company.
     7.      Withholding Taxes
     The Company may deduct from any payment otherwise due to Participants under
this Plan any amount required to be withheld by the Company under applicable
federal, state, and local or other income and employment tax withholding laws
and regulations. If the Company elects not to or cannot withhold such amounts
from payments due to a Participant, each Participant must pay the Company the
full amount, if any, required for withholding.
     8.      Miscellaneous Provisions
            (a)      Non-transferability of Rights. The rights to a payment of a
bonus under this Plan may not be sold, transferred, pledged, hypothecated or
otherwise disposed of.
            (b)      No Right to Continued Employment. The opportunity to
receive a bonus under this Plan shall not be construed as giving a Participant
the right to continued employment or any other relationship with the Company.
The Company expressly reserves the right at any time to dismiss or otherwise
terminate its relationship with a Participant free from any liability or claim
under this Plan.
            (c)      Severability. The invalidity or unenforceability of any
provision of this Plan shall not affect the validity or enforceability of any
other provision of this Agreement, and each other provision of this Plan shall
be severable and enforceable to the extent permitted by law.
            (d)      Amendment and Termination. The Compensation Committee may
amend or terminate this Plan or any portion thereof at any time.
            (e)      Compliance With Code Section 409A. Notwithstanding any
other provision of this Plan to the contrary, all bonus payments made hereunder
should be made no later than March 15, 2007. The Company shall have no liability
to a Participant, or any other party, if an Award that is intended to be exempt
from, or compliant with, Section 409A is not so exempt or compliant or for any
action taken by the Compensation Committee.

-5-



--------------------------------------------------------------------------------



 



            (f)      Governing Law. This Plan shall be construed, interpreted
and enforced in accordance with the internal laws of the Commonwealth of
Massachusetts without regard to any applicable conflicts of laws.

-6-